Citation Nr: 1736065	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-27 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tonsillitis. 

3.  Entitlement to service connection for frostbite, bilateral feet.  


REPRESENTATION

Appellant represented by:	The American Legion


 

WITNESS AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is the surviving spouse of the Veteran who served on active duty from June 1951 to June 1955.  He served in Korea from January 1953 to October 1953.  

This appeal arises from a December 2014, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  However, the Veteran died prior to certification of the appeal to the Board, and in February 2017, the RO properly accepted the Veteran's spouse as the Veteran's substitute for purposes of processing the appeal to completion.   

In August 2016, a Travel Board hearing was held, but there is no transcript of the hearing on file, due to technical difficulties that were encountered at that time.  The appellant was given the opportunity to appear at another hearing, and she elected to do so.  In June 2017, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran's psychiatric disorder claim has been characterized broadly to encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran was never diagnosed to have PTSD, a psychiatric disorder was not present in service, or for many years after service, and no psychiatric disorder diagnosed prior to the Veteran's death has been related to an in-service disease or an in-service injury.  

2.  There is no competent and credible evidence establishing that the Veteran suffered from tonsillitis following discharge, or residuals thereof.

3.  There is no competent and credible evidence establishing that the Veteran  suffered from frostbite, or residuals of frostbite as a result of service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for establishing service connection for tonsillitis have not been met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3. The criteria for establishing service connection for frostbite have not been met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). The requirement that a current disorder be present, however, is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Nevertheless, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154 (a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459  (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Acquired Psychiatric Disorder

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 2.204(f)(2) (2015).

In a November 2014 statement, the Veteran stated he has had nightmares from his experiences while serving in Korea.  Specific experiences were not described.  

In a May 2014, statement from the appellant, she stated that the Veteran continues to relive his time in service, and act out in his sleep, where he has caused harm to himself as well as to her.  She stated the Veteran would report that his memories will live with him forever.  He was taking Trazadone to help him sleep.  He would get out of bed looking for his enemies.  

The appellant submitted a research study done in June 2010, evaluating post-traumatic stress disorder and risk of dementia among U.S. Veterans.  The findings of the study, were such that in a predominantly male veteran cohort, those diagnosed with PTSD, were at a 2-fold higher risk of developing dementia.  The Board notes, the Veteran has not been diagnosed with PTSD.  Another internet article was submitted, linking PTSD to dementia later in life.  

In a June 2017, lay statement, the Veteran's daughter reported that the Veteran would awaken in the night frequently thinking he was in Korea in combat.  

VA treatment records document a history of persistent disorder of initiating or maintain sleep.  

In May 2015, the Veteran was afforded  several VA examinations.  The examiner found the Veteran did not have a diagnosis of PTSD, and one examiner characterized him as having marked dementia.  The psychiatric examiner, whose diagnoses included dementia, noted the Veteran struggled with cognition, was oriented only to person and place and was a poor historian of his background history, and is wife provided the majority of the history.  (She married the Veteran in 1975.)    

It was reported at the examination the Veteran witnessed death and seeing dead bodies on multiple occasions while in service.  He expressed having recurring involuntary and distressing memories of the events, in addition to having distressing dreams of death and fighting the enemy.  He had no avoidance of stimuli associated with the event, and no negative alterations in cognitions or with the event.  There was no significant stress in his social or occupational areas of functioning reported during the event.  He did note sleep disturbances.  The Veteran was diagnosed with parasomnia, and dementia.  With regard to dementia, the examiner noted the Veteran struggled with cognition.  He was oriented to person and place, but was a poor historian of his background history, and he performed poorly on a mental status exam.  The Veteran's issues with nightmares and distressing thoughts about witnessing death appear attributable to his parasomnia.  His cognitive impairment, while possibly contributed to by his poor sleep, appear to be attributed to his dementia.  The examiner indicated it was not possible to differentiate which symptoms are attributable to each diagnosis.  He was deemed as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He was taking trazadone daily.  He denied any mental health issues prior to entering service, and denied any mental health issues in his family.  There was no evidence of mental health issues or treatment in service.  It was reported the Veteran saw people and children lying dead when he went to a village in Korea.  It was reported the Veteran had nightmares about it two to three times per week, that he would awaken thinking he was fighting the enemy, dreaming he was in Korea.  He presented as dysthymic and with blunted affect.  The examiner concluded the Veteran meets the criteria for parasomnia, and it is at least as likely as not due to the Veteran's military service.  The Veteran did not meet the criteria to warrant a diagnosis of PTSD, and therefore the claimed condition was less likely than not incurred in or caused by an inservice injury, event or illness.  

As the record does not reflect a diagnosis of PTSD, there is no basis upon which to establish service connection for it.  As to any other psychiatric diagnosis, the record does not show the presence of any psychiatric symptoms in service, or for many years after service.  The Veteran and his family members are not shown to be competent to diagnose a psychiatric illness, nor to identify a cause of any existing psychiatric illness, and therefore any statements from them attempting to do so are not probative.  The Veteran's dementia was not shown for many years post service, and no competent person has linked that illness to service.  As such, there is no basis upon which to establish service connection for that condition.  

With respect to the parasomnia diagnosis, while the 2015 VA examiner linked that to service on the basis of events (that may or may not have occurred), because the link was to events rather than to a disease that was incurred in service or to an injury that was incurred in service, the opinion does not provide a basis upon which to establish service connection.  

In this case, the Veteran was not diagnosed to have PTSD, a psychiatric disorder was not present in service, or for many years after service, and no psychiatric disorder diagnosed prior to the Veteran's death has been related to an in-service disease or an in-service injury.  Accordingly, the criteria to establish service connection have not been met.  

VI. Frostbite

The Veteran claimed frostbite of both feet, due to exposure to the cold while in Korea.  In a May 2014 statement, the appellant stated the Veteran reported suffering frostbite during service, and continued to experience residuals of the frostbite.  In a June 2017, lay statement, the Veteran's daughter submitted a statement that the Veteran had painful feet.  

An August 2015, VAMC treatment records documents onychomycosis, and type 2 diabetes with peripheral vascular disease and peripheral neuropathy.   

In May 2015, the Veteran was afforded a VA examination.  It was reported that while stationed in Korea, the Veteran incurred frostbite in both feet while driving military vehicles.  The STRs make no mention of frostbite or any symptoms that support the contention of injuries due to frostbite.  He was diagnosed with diabetes mellitus and diabetic peripheral neuropathy recently.  There are no entries concerning the Veteran's feet at his podiatry examination in December 2015, and no evidence of foot lesions or rashes.  There was no objective evidence on examination of any cold injury condition.  The Veteran had no scars, or other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury.  The Veteran had bilateral hallux valgus.  The Veteran reported burning pain in his feet.  The Veteran reported pain, however this was deemed most likely secondary to his diabetic peripheral neuropathy.  The Veteran was confined to a wheelchair, and this is secondary to his stroke and diabetic peripheral neuropathy, and unrelated to a foot condition.  The examiner concluded, the claimed condition of frostbite of the bilateral feet, was less likely than not incurred in or caused by an in-service injury, event or illness, specifically caused by a cold injury.  There was no evidence of lower extremity frostbite. 

While the Veteran is competent to describe his symptoms and the external appearance of his feet, he has not been shown to have medical expertise to render a competent medical opinion as to a diagnosis or etiology of what he observes in this regard.  In any event, the Board concludes that the medical evidence, which reveals no findings of frostbite, or of a condition that is a residual of frostbite, is of greater probative value than a lay contention.  VA treatment records show the Veteran's contacts with health professionals have been numerous during which time no treatment for or diagnosis of frostbite or residuals thereof are shown.    

As indicated above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). Accordingly, in the absence of competent and credible evidence of frostbite during the period of the claim, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

V.  Tonsillitis

The Veteran claimed tonsillitis due to his time in service.  STRs reveal that in February 1953, he was diagnosed with acute tonsillitis, and hospitalized for 5 days.  

In a May 2014 statement, the appellant stated that the Veteran's throat was never the same after service.  In a June 2017 lay statement, the Veteran's daughter submitted a statement that the Veteran often had difficulties swallowing food.  

The Veteran was afforded a VA examination in May 2015.  The  examiner noted the Veteran's history of tonsillitis while stationed in Korea in 1953.  The STRs indicate the Veteran returned to duty following hospitalization.  The claims file is silent concerning any pharyngitis with throat pain.  Examination of the Veterans nasal and oropharynx were performed, and are without lesion, and within normal limits.  The examiner concluded the claimed condition of tonsillitis was less likely than not incurred in or caused by an in-service injury, event or illness.  Though the STRs document tonsillitis, it was an acute, isolated incidence, with no further entries concerning the throat pain, and his VA treatment records are silent concerning throat pain.  Additionally, there was no objective evidence on examination of any tonsillitis or throat pain.   

VAMC records are negative for any diagnosis or treatment for tonsillitis, or a throat related condition.  

While the Veteran is competent to describe his symptoms, he has not been shown to have medical expertise to render a competent medical opinion as to a diagnosis or etiology of what he observes in this regard.  In any event, the Board concludes that the medical evidence, which reveals no findings of tonsillitis, or a throat related condition, is of greater probative value than a lay contention.  VA treatment records show the Veteran's contacts with health professionals have been numerous during which time no treatment for tonsillitis is shown.    

As indicated above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). Accordingly, in the absence of competent and credible evidence of tonsillitis during the period of the claim, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

Entitlement to service connection for a psychiatric disorder is denied.  

Entitlement to service connection for frostbite, bilateral feet is denied.  

Entitlement to service connection for tonsillitis is denied. 




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


